DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in this office action.
NB:
 Claim 1 recites “the computer program 3product comprising a computer readable storage medium having computer readable 4program code embodied therein that is executable to perform operations, the operations 5comprising:”
The computer readable storage medium excludes any transitory signals as clarified in the specification [0044]: “A computer readable storage medium, as used herein, is not to be 5construed as being transitory signals per se”;
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-23 are rejected under 35 U.S.C. 103 as being un-patentable over Woulfe et al (US US-20180276103-A1) hereinafter “Woulfe” in view of  Carback et al (US-20150363294-A1) hereinafter “Carback).

As per claim 1, Woulfe discloses a computer program product for training an algorithm to determine 2whether code changes to a code base will result in a code error:
 [0017] The historical bug dataset can be created by retaining training and testing datasets created for a machine learning and/or statistical analysis system that has been trained to distinguish between buggy and bug-free source code by learning the characteristics of buggy code. e. The historical bug dataset can be created at the same time as the training and testing datasets for a bug prediction machine learning and/or statistical analysis system are created, when all of the relevant information is readily available. ;

the computer program 3product comprising a computer readable storage medium having computer readable 4program code embodied therein that is executable to perform operations, the operations 5comprising: 
 6for each commit of code changes to the code base, 7performing: 
[0029] If a correction is automatically applied to the current code, the automatic bug correction can be performed as the developer types (e.g., when the cursor position moves to the next position or next line), when the code is saved, when the code is committed to a local source code repository branch, when the code is committed to a local source control repository, when the code is committed to a remote source control repository, asynchronously at any appropriate interval, in accordance with the value of a setting and so on.

 8determining lines of code changed by the commit:
may track these changes and attribute them to bug corrections. Differential code 306 illustrates the differences between the original source code file 302 and the modified source code file 304 where the source code statement “int[] fib=new int[n]” is annotated with the “−” symbol indicating that the associated code statement was altered. In addition, program 306 shows the source code statement “int [] fib=new int [n+1]” annotated with a “+” symbol indicating that the associated code statement is the modification”;

9for each line of code of the lines of code changed by the commit, 10performing: 
 11determining whether the commit is for a bug fix:
[0070] The change history may indicate that the source code file was changed due to a bug correction. The data mining engine can search the change history for those source code files having changes made due to a bug correction. The change history may indicate in which source code statement the bug is located. Based on this search, the data mining engine can choose different source code files in which a change was made for a bug correction and those not having software bugs (block 204). The data mining engine can tag each line of a source code file with a flag that identifies whether the line of source code includes a bug or not (block 206). These annotated programs can then be input to a code analysis engine.  
12determining a previous commit changing the line of code changed 13by the commit for the bug fix in response to determining that the commit 14is for the bug fix:
[0037] A dataset creator 106 can create a historical bug dataset such as historical bug dataset 115. The dataset creator 106 can create a dataset of historical bug dataset 115 that includes historical data about how bugs were fixed previously. The historical bug dataset 115 can include the original buggy code (i.e., the code before the bug was corrected) and the code after the bug was corrected. An entry into the dataset can be made for each buggy code and corrected code pair. The historical bug dataset 115 can include an internal representation of the buggy code. The historical bug dataset 115 can include an internal representation of the corrected code”; 


[0037] “The historical bug dataset 115 can include the original buggy code (i.e., the code before the bug was corrected) and the code after the bug was corrected. An entry into the dataset can be made for each buggy code and corrected code pair”

 16training the algorithm to classify changes to lines of code by commits indicated as 17having introduced a bug as bug introducing commits:
[0039]”A historical bug dataset 115 can be created by retaining training and testing datasets such as training and/or testing datasets 117. Training and/or testing datasets 117 may be training and testing datasets created for a machine learning and/or statistical analysis system that has been trained to distinguish between buggy and bug-free source code by learning the characteristics of buggy code. The historical bug dataset 115 can be created at the same time as the training and testing datasets for a bug prediction machine learning and/or statistical analysis system are created, when all of the relevant information is readily available”.


But not explicitly:

A commit of commits in a commit history:

[0082] For certain embodiments, the design patterns can be identified by key word searching or natural language searching of the developmental artifacts. For example, inline code comments in a revision of a source code file may identify a flaw that was found and fixed. The comments may use words such as flaw, bug, error, problem, defect, or glitch. These words could be used in key word searching of the metadata. Commit logs also can include text describing why new revisions and patches have been applied, such as to address flaws or enhance features. Further, training and feedback can be applied to the searching to refine the search efforts.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of to locate design patterns, such as identifying portions of source or binary code, to identify files, programs, functions, or blocks of code. The method can support performing automatic software maintenance, such as flaw identification and repair, on both binary code and source code allowing for broad automated software maintenance for legacy systems. 
A bug corrector can automatically correct current code without the developer having to perform any manual operation. The bug correction consistently adds an extra variable declaration to a statement, the correction can be provided correct the current code.

As per claim 2, the rejection of claim 1 is incorporated and furthermore Woulfe discloses:
1As per claim 2, the rejection of claim 1 is incorporated and furthermoreA  3in response to processing each commit of the commits, indicating that the commit 4did not introduce a bug; and  5training the algorithm to classify changes to lines of code by commits indicated as 6having not introduced a bug as non-bug introducing commits:
[0072] “The data mining engine reads the tracked changes of a source code file (i.e., change sets) and annotates the source code file with a flag that indicates whether or not each source code statement contains a bug. Mined data 308 represents the original source code file 302 annotated with a flag at each line, where the flag “FALSE” denotes that there is no bug in a source code statement and the flag “TRUE” denotes a software bug is in the source code statement. This mined data 308 is then input to the code analysis engine”;
  

determining an issue ticket indicted in a commit message for the commit;  Firm No. 137.00074processing an issue ticket system to determine information on an issue for the 5determined issue ticket:
[0059] If the correction is automatically applied, a notification of the correction can be provided to the developer, administrator, manager and/or other appropriate individual or team.  Therefore, in case the correction is not correct and its application leads to bugs”;

and 6determining whether the information on the issue indicates that the issue involved 7a bug in the code, wherein the commit is determined to comprise a bug fix in response to 8determining that the information on the issue from the issue ticket system indicates a bug 9in the code.  
 [0059] If the correction is automatically applied, a notification of the correction can be provided to the developer, administrator, manager and/or other appropriate individual or team. Therefore, in case the correction is not correct and its application leads to bugs, the relevant people are kept informed so as to facilitate rectification of the errors. Notification can be performed through any mechanism including but not limited to toast notifications, dialog boxes, confirmation prompts, email, social network posts, instant messages, SMS messages and/or telephone calls.”


11 As per claim 4, the rejection of claim 1 is incorporated and furthermore Woulfe does not explicitly discloses:
  3performing natural language processing of language in information for the 4commit to determine whether the commit involved a bug fix, wherein the commit is 
Carback discloses:
 3performing natural language processing of language in information for the 4commit to determine whether the commit involved a bug fix, wherein the commit is 5determined to comprise a bug fix in response to determining that the language in 6information for the commit indicates a bug fix.  
[0082] “For certain embodiments, the design patterns can be identified by key word searching or natural language searching of the developmental artifacts. For example, inline code comments in a revision of a source code file may identify a flaw that was found and fixed. The comments may use words such as flaw, bug, error, problem, defect, or glitch. These words could be used in key word searching of the meta data. Commit logs also can include text describing why new revisions and patches have been applied, such as to address flaws or enhance features. Further, training and feedback can be applied to the searching to refine the search efforts.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Carback into teachings of Woulfe to locate design patterns, such as identifying portions of source or binary code, to identify files, programs, functions, or blocks of code. The method can support performing automatic software maintenance, such as flaw identification and repair, on both binary code and source code allowing for broad automated software maintenance for legacy systems. 


111 As per claim 5, the rejection of claim 1 is incorporated and furthermore Woulfe discloses:
3adding a line entry to a change line list indicating the commit that changed the 4line of code; the change to the line of code introduced by the commit:
[0037] A dataset creator 106 can create a historical bug dataset such as historical bug dataset 115. The dataset creator 106 can create a dataset of historical bug dataset 115 that includes historical data about how bugs were fixed previously. The historical bug dataset 115 can include the original buggy code (i.e., the code before the bug was corrected) and the code after the bug was corrected. An entry into the dataset can be made for each buggy code and corrected code pair. The historical bug dataset 115 can include an internal representation of the buggy code. The historical bug dataset 115 can include an internal representation of the corrected code.
 whether the 5commit comprised a bug fix:
[0037]” The dataset creator 106 can create a dataset of historical bug dataset 115 that includes historical data about how bugs were fixed previously”;
 
 6wherein the determining the previous commit changing the line of code changed 7by the commit comprising the bug fix comprises processing the changed line list to 8determine a previous entry for the line of code, wherein the previous commit is indicated 9in the previous entry for the line of code as having changed the line:
[0038] FIG. 1b illustrates an example 120 of possible entries into an historical bug dataset. In this example, a first of the buggy code 122a, the original buggy code 122b, 2 lines of code preceding the buggy code 122d, 2 lines of code following the buggy code 122e, and the corrected code 122c”

1111 
As per claim 6, the rejection of claim 1 is incorporated and furthermore Woulfe discloses:
3indicating, for each line entry for at least one line of code changed by the previous  commit, that the line of code introduces a bug in response to determining that the commit 20Docket Number: P201801267US01 Firm No. 137.0007 5later changing one of the at least one line of code changed by the previous commit 6comprised a bug fix:
 [0037] A dataset creator 106 can create a historical bug dataset such as historical bug dataset 115. The dataset creator 106 can create a dataset of historical bug dataset 115 that includes historical data about how bugs were fixed previously. The historical bug dataset 115 can include the original buggy code (i.e., the code before the bug was corrected) and the code after the bug was corrected. An entry into the dataset can be made for each buggy code and corrected code pair. The historical bug dataset 115 can include an internal representation of the buggy code. The historical bug dataset 115 can include an internal representation of the corrected code.  

1 As per claim 7, the rejection of claim 6 is incorporated and furthermore Woulfe discloses:
3in response to adding the line entry, indicating that the line of code did not 4introduce a bug:
[0055] Selection of a displayed bug correction can cause the selected bug correction to be applied to current code 116. For example, in FIG. 1d, selection of entry 1 122 can cause bug corrector 112 to replace the buggy code 123a with the corrected code 123e. A bug corrector 112 may automatically correct current code”. 

 and 5training the algorithm to classify changes to lines of code indicated as not 6introducing a bug as non-bug introducing lines of code
[0016]”A dataset of historical bug data can be constructed that can include historical data comprising the original buggy code (i.e., the code before the bug was corrected) and the code after the bug was corrected. An entry into the dataset can be made for each bug and corrected code pair.
[0017]”The historical bug dataset can be created by retaining training and testing datasets created for a machine learning and/or statistical analysis system that has been trained to distinguish between buggy and bug-free source code by learning the characteristics of buggy code.  

11 As per claim 8, the rejection of claim 5 is incorporated and furthermore Woulfe discloses:
3indicating that each line entry, for at least one line of code changed by the 4previous commit, introduces a bug in response to determining that the commit later 5changing one of the at least one line of code changed by the previous commit comprised 6a bug fix:
[0016] A dataset of historical bug data can be constructed that can include historical data comprising the original buggy code (i.e., the code before the bug was corrected) and the code after the bug was corrected. An entry into the dataset can be made for each bug and corrected code pair”;

7 and training the algorithm to classify 9lines of code indicated as having introduced a bug as bug introducing lines of code:
[0038] FIG. 1b illustrates an example 120 of possible entries into an historical bug dataset. In this example, a first entry 122 comprises an internal representation of the buggy code 122a, the original buggy code 122b, 2 lines of code preceding the buggy code 122d, 2 lines of code following the buggy code 122e, and the corrected code 122c”;
 Training and/or testing datasets 117 may be training and testing datasets created for a machine learning and/or statistical analysis system that has been trained to distinguish between buggy and bug-free source code by learning the characteristics of buggy code”.

But not explicitly:
wherein the training the algorithm comprises training the algorithm to classify 8commits indicated as having introduced a bug as bug introducing commits
Carback discloses:
wherein the training the algorithm comprises training the algorithm to classify 8commits indicated as having introduced a bug as bug introducing commits:
 [0099]”  Example embodiments can query the corpus database for populations of training data based on learned topics, the semantic commonalities that represent ordinal software patterns (i.e., before/after software revisions). These patterns can capture changes embedded in software development files, such as in commit logs, change logs, and comments, which are associated with the software development lifecycle over time. The association of these changes provides insight into the evolution of the software relevant for detection and repair such as bugs/fixes, vulnerability/security patch, and feature/enhancement. This information also can be used to understand and label the knowledge automatically extracted from the artifact corpus”; 
[0082] “The comments may use words such as flaw, bug, error, problem, defect, or glitch. These words could be used in key word searching of the meta data. Commit logs also can include text describing why new revisions and patches have been applied, such as to address flaws or enhance features. Further, training and feedback can be applied to the searching to refine the search efforts”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of to locate design patterns, such as identifying portions of source or binary code, to identify files, programs, functions, or blocks of code. The method can support performing automatic software maintenance, such as flaw identification and repair, on both binary code and source code allowing for broad automated software maintenance for legacy systems. 
A bug corrector can automatically correct current code without the developer having to perform any manual operation. The bug correction consistently adds an extra variable declaration to a statement, the correction can be provided correct the current code.

111 As per claim 9, the rejection of claim 8 is incorporated and furthermore Woulfe discloses:
3indicating that a file introduces a bug in response to determining that at least one 4of the lines of code in the file introduces a bug; and 5wherein the training the algorithm comprises training the algorithm to classify 6files indicated as having introduced a bug as bug introducing files:
[0070] The change history may indicate that the source code file was changed due to a bug correction. The data mining engine can search the change history for those source code files having changes made due to a bug correction. The change history may indicate in which source code statement the bug is located. Based on this search, the data mining engine can choose different source code files in which a change was made for a bug correction and those not having software bugs (block 204). The data mining engine can tag each line of a source code file with a flag that identifies whether the line of source code includes a bug or not (block 206). These annotated programs can then be input to a code analysis engine”;
  
1111 As per claim 10, the rejection of claim 5 is incorporated and furthermore Woulfe discloses:
3determining, for each of the lines of code changed by the commit, whether the 4commit was for a bug fix, wherein the line entry is only added for lines of code that are 5changed by a commit for a bug fix:
[0038] FIG. 1b illustrates an example 120 of possible entries into an historical bug dataset. In this example, a first entry 122 comprises an internal representation of the buggy code 122a, the original buggy code 122b, 2 lines of code preceding the buggy code 122d, 2 lines of code following the buggy code 122e, and the corrected code 122c.
[0055] Selection of a displayed bug correction can cause the selected bug correction to be applied to current code 116. For example, in FIG. 1d, selection of entry 1 122 can cause bug corrector 112 to replace the buggy code 123a with the corrected code 123e.

11111 As per claim 11, the rejection of claim 10 is incorporated and furthermore Woulfe discloses:
3determining that the commit changed in the line of code only at least one of:  4comments and an abstract syntax tree used for compiling the code; and  5the line of code being included in a non-code file:
[0070] “The data mining engine can tag each line of a source code file with a flag that identifies whether the line of source code includes a bug or not (block 206). These annotated programs can then be input to a code analysis engine.”
[0074] The code analysis engine can optionally filter out certain tokens deemed to be insignificant, such as comments, whitespace, etc., and code changes that are not of interest (block 404). Each element in a line can be replaced with a corresponding token thereby transforming the source code 


Claims 12, 13, 14, 15, 16, 17  are the system corresponding to computer product claims 1, 5, 6, 7, 8, 9 and rejected under the same rational set forth in connection with the rejection of claims 1, 5, 6, 7, 8, 9 above. 
Claims 18, 19, 20, 21, 22, 23  are the method corresponding to computer product claims 1, 5, 6, 7, 8, 9 and rejected under the same rational set forth in connection with the rejection of claims 1, 5, 6, 7, 8, 9 above. 
Pertinent art:

 Bachmann et al:   The missing Links Bugs and Bug-fix commits (From IDS):
 The NPl associate and link commit to file, portion of code and bugs existence in the commit introduced into the source code while providing a report such as displayed in fig. 1.

US 8495564 B2:
 The disclosure include a defect database and for each defect there is an associated changed element or list of changed element. The modification is for a bug/flaw fix. While corrected  final integration to the project is through merging of changed element .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/     Examiner, Art Unit 2191
     
/Ted T. Vo/     Primary Examiner, Art Unit 2191